Title: From George Washington to William Pearce, 22 February 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia 22d Feb. 1795.
        
        Your letter of the 15th instt and the reports, have come to hand as usual.
        I was affraid the open weather we have had, with frost, would have injured the wheat. A short crop of this article two years running, wod fall heavy upon me; as it seems to be the only thing, to any sort of amount, from which the means is derived, by which the various, and heavy expences of my estate, is borne. If the wheat is thrown much out of the ground, & the roots exposed, try the roller thereon—repeatedly—as soon as the earth is a little settled, and the roller will pass over it without its sticking thereto; Over the parts I mean (of the fields) that are injured. I tried this method one year with very good success; and it is a practice strongly recommended by all the Books on farming. I have, myself, seen bunches of wheat the roots of which have been entirely out of the ground, take again by the Roller’s compressing them to the earth: and the chance of doing it is well worth the expence, & time which is required by the roller drawn with Oxen.
        Put such part of the field (intended to be enclosed) at the Mansion house, into Corn, or other things, as you shall judge best; regarding however, what I have repeatedly mentioned, that profit from any thing that can be raised there (at the Mansion house I mean) is not so much an object with me as cleaning the ground; beautifying it with trees; and laying it to grass. I had no idea of there being 70 Acres within the bounds you have described; nor do I perfectly comprehend your description of them; or rather, the length of each line is greater than I had any conception of. For in the first place, I had no idea of its

measuring 80 perches from the black gate (in the hollow) to the turn of the road by the corner of the clover lot; or that from thence to the declevity of the hill, towards the Creek, could be 87 more. I do not mean that the fence, from thence, shd descend the hill lower than merely to hide it from the house, & from the road going up to the house. To what part of the outer fence you propose to join the last mentioned course, I know not; & therefore can not judge so well of the distance.
        I am a little at a loss for an answer to Mr Thos Ringgolds request, respecting the Jack. I should have no objection to letting one of my Jacks stand on the Eastern shore, if entire confidence could be placed in the person to whose care he was entrusted; but from the loose, and dissipated character of the abovenamed Gentlemen so far as I have heard it spoken of, I have doubts of the propriety of committing one of them to his management: and besides, it is almost, if not quite too late now, to negotiate this matter with him, or any other at a distance; as the Season would be too far advanced before the removal could be made, & sufficient notice thereof given for Mares to be brot to his stand. A year or two ago I was offered by a Connecticut man (who could, & would have given good security for the performance of the agreement) Five hundred guineas for four (or five) years service (I am not certain which) of the Maltese Jack, although he would (for he went to Mount Vernon to see them) have preferred the one which I think is named Compound—and if I ever part with another, it shall be in that way; in order that I may know certainly what I am to receive. Letting one on shares, I never will; for in that case expences are trumped up; one may be told of difficulties in collecting money; & many other things, when accounts come to be settled; with a view of staving off paymt which, if they do not breed disputes, are at least unpleasant things, & ought to be avoided. The Connecticut man whom I have before mentioned, would have paid the money down, and run the risk of the Jack’s living. The advantage of which was very considerable; as it was the best security possible for his care of the Animal.
        If you, who ought to know Mr Ringgold as well as any body does should be of opinion that he would pay five hundred guineas down, or give security for his doing it within a year; and should moreover th[in]k that his care of the Animal might be depended on, you might write him word that upon these

conditions, he might have either of the Covering Jacks for four years; at the expiration of which he is to be returned in good condition, if living. As there is a young Jack from Royal Gift coming on, I believe it would be best to part with Compound, but it is not, to me, very material which of them is disposed of, on the terms beforementioned; as I do not know to which of their colts to give the preference from any knowledge I have of them. If you should write to Mr Ringgold, and he should accede to the terms here mentioned, the agreement must be drawn up in writing, by a professional man (that is by a lawyer, Mr Chs Lee for instance) and all the objects of it clearly expressed.
        Mr Pearse Bailey may be informed that I never lower my price of land; it is infinitely more likely that it will be encreased, than to stand even at what it has been offered for. This he might reasonably expect, as landed property is rising fast in value every where; from the number of emigrants, & others who are wanting to vest their money in that species of property.
        I am sorry my letter was so long getting to the hands of my Nephew Colo. Washington; for if I have not formed a very erroneous, and unjust opinion of the conduct of my Negro carpenters—there is not to be found so idle a set of Rascals. In short, it appears to me, that to make even a chicken coob, would employ all of them a week; buildings that are run up here in two or three days (with not more hands) employ them a month, or more.
        I will cause enquiry to be made here, into the price of Oznabrigs but have little expectation that it can be bought on better terms in this City, than in Alexandria—for every thing is amazingly dear here.
        By the Trial, Captn Hand (I believe the Masters name is) I have shipped three bushels of Clover seed; two bushels of honey locust seed; and a keg of scaley bark hiccory nuts: the two last are in one Cask: the high price of clover Seed prevented me from sending more; what goes, is fresh & good. Tell the Gardener he must plant the hiccory nuts in drills; as the Illinois nuts herewith sent, must also be: and they may be put near together in the drills, as they will be to be transplanted when they get to a proper size.
        Have your ground for the honey locust Seed in readiness against the arrival of the Vessel, which will leave this, it is said, tomorrow; or as soon the floating Ice in the river will permit her

to go down. The sooner the locust seeds are in the ground the better. I do not care where you put them, so they are under a secure fence; at the Mansion house, or at any of the farms where they will be attended to, will be equally convenient & agreeable to me. I am Your friend &ca
        
          Go: Washington
        
      